               Case 2:19-cv-02235-KHV-ADM Document 4 Filed 08/01/19 Page 1 of 7




                                 IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF KANSAS

       SARAH M. JAMES SAUNDERS,                      )
                                                     )
                        Plaintiff,                   )
                                                     )
       vs.                                           )
                                                           Case No. 2:19-cv-02235-KHV-ADM
                                                     )
       THE WILLOW DOMESTIC VIOLENCE                  )
       CENTER, INC.,                                 )
                                                     )
                        Defendant,                   )


                                                ANSWER


               COMES NOW Defendant The Willow Domestic Violence Center, Inc., by and

       through its attorneys, and for its Answer to Plaintiff’s Complaint, states as follows:

               1.       Paragraph 1 of Plaintiff’s Complaint contains no allegations of fact or

       conclusions of law for which an answer is required.

               2.       Defendant admits that Plaintiff brings her claims of discrimination under

       Title VII of the Civil Rights Act of 1964, as amended, but denies that Plaintiff is entitled

       to any relief thereunder.

               3.       Admitted.

               4.       Denied.

               5.       Denied.

               6.       Defendant denies that Plaintiff is entitled to any legal or equitable

       remedies under Title VII.

                                       JURISDICTION AND VENUE

               7.       Defendant admits that this Court has jurisdiction over this action, but

       denies that Plaintiff is entitled to any relief or damages as requested in her Complaint.




WSABEOP0\101746023.v1
               Case 2:19-cv-02235-KHV-ADM Document 4 Filed 08/01/19 Page 2 of 7




               8.       Admitted.

               9.       Defendant admits that venue in this Court is proper, but denies that

       Plaintiff is entitled to any relief or damages as requested in her Complaint.

                                                 PARTIES

               10.      Admitted.

               11.      Admitted.

                                    ADMINISTRATIVE PROCEEDINGS

               12.      Admitted.

               13.      Admitted.

               14.      Admitted.

                         FACTUAL BACKGROUND COMMON TO ALL COUNTS

               15.      Admitted.

               16.      Denied.

               17.      Denied.

               18.      Denied.

               19.      Denied.

               20.      Denied.

               21.      Defendant is without sufficient information to ascertain the truth of the

       allegations contained in paragraph 21 of Plaintiff’s Complaint and therefore denies the

       same.

               22.      Denied.

               23.      Denied.

               24.      Denied.




                                                     2
WSABEOP0\101746023.v1
               Case 2:19-cv-02235-KHV-ADM Document 4 Filed 08/01/19 Page 3 of 7




               25.      Defendant is without sufficient information to ascertain the truth of the

       allegations contained in paragraph 25 of Plaintiff’s Complaint and therefore denies the

       same.

               26.      Denied.

               27.      Denied.

               28.      Denied.

               29.      Denied.

               30.      Denied.

               31.      Defendant denies that Plaintiff’s characterization and summary of the

       document referred to in paragraph 31 of Plaintiff’s Complaint is accurate and further

       asserts that the document shall speak for itself.

               32.      Defendant denies that Plaintiff’s characterization and summary of the

       document referred to in paragraph 32 of Plaintiff’s Complaint is accurate and further

       asserts that the document shall speak for itself.

               33.      Denied.

               34.      Defendant denies that Plaintiff’s characterization and summary of the

       document referred to in paragraph 34 of Plaintiff’s Complaint is accurate and further

       asserts that the document shall speak for itself.

               35.      Denied.

               36.      Defendant denies that Plaintiff’s characterization and summary of the

       document referred to in paragraph 36 of Plaintiff’s Complaint is accurate and further

       asserts that the document shall speak for itself.

               37.      Denied.




                                                     3
WSABEOP0\101746023.v1
               Case 2:19-cv-02235-KHV-ADM Document 4 Filed 08/01/19 Page 4 of 7




               38.      Defendant denies that Plaintiff’s characterization and summary of the

       document referred to in paragraph 38 of Plaintiff’s Complaint is accurate and further

       asserts that the document shall speak for itself.

               39.      Denied.

               40.      Denied.

               41.      Denied.

               42.      Defendant admits that Plaintiff’s employment was terminated on June 20,

       2018. Defendant denies the remaining allegations of fact contained in paragraph 42 of

       Plaintiff’s Complaint.

                            COUNT I – TITLE VII GENDER DISCRIMINATION

               43.      Defendant incorporates herein its responses as set forth above in

       paragraphs 1 through 42.

               44.      Admitted.

               45.      Denied.

               46.      Denied.

               47.      Denied.

               48.      Denied.

               49.      Denied.

               50.      Denied.

               51.      Denied.

               52.      Denied.

               WHEREFORE, having fully answered Count I of Plaintiff’s Complaint, Defendant

       respectfully requests that Plaintiff take nothing by way of his Complaint; that judgment

       be entered in favor of Defendant and against Plaintiff; that Defendant recover its


                                                    4
WSABEOP0\101746023.v1
               Case 2:19-cv-02235-KHV-ADM Document 4 Filed 08/01/19 Page 5 of 7




       reasonable attorneys’ fees and costs as provided by law; and for such further relief as

       the Court deems fair and equitable.

                                         COUNT II – RETALIATION

               53.      Defendant incorporates herein its responses as set forth above in

       paragraphs 1 through 52.

               54.      Denied.

               55.      Denied.

               56.      Denied.

               57.      Denied.

               58.      Denied.

               59.      Denied.

               60.      Denied.

               WHEREFORE, having fully answered Count II of Plaintiff’s Complaint, Defendant

       respectfully requests that Plaintiff take nothing by way of his Complaint; that judgment

       be entered in favor of Defendant and against Plaintiff; that Defendant recover its

       reasonable attorneys’ fees and costs as provided by law; and for such further relief as

       the Court deems fair and equitable.

                                         AFFIRMATIVE DEFENSES

               1.       Unless expressly admitted herein, Defendant denies each and every

       allegation of fact and conclusion of law contained in Plaintiff’s Complaint.

               2.       Plaintiff’s Complaint fails to state a claim for which relief can be granted by

       virtue of the fact that the allegations contained in Plaintiff’s Complaint do not support

       relief or recovery under Title VII of the Civil Rights Act of 1964 as amended.




                                                       5
WSABEOP0\101746023.v1
               Case 2:19-cv-02235-KHV-ADM Document 4 Filed 08/01/19 Page 6 of 7




               3.       Defendant has policies and procedures in place preventing harassment,

       discrimination and retaliation in any form and all times relevant hereto followed those

       policies and procedures with respect to all decisions made regarding Plaintiff’s

       employment.

               4.       All decisions made by Defendant regarding Plaintiff’s employment were

       made in good faith, based on business justification and made without any discriminatory

       or retaliatory motive.

               5.       Plaintiff has failed to mitigate damages therefore his claims for damages

       should be denied.

                                 JURY DEMAND AND PLACE OF TRIAL

               Defendant respectfully requests a trial by jury on all issues so triable and that trial

       be held in The United States District Court for the District of Kansas in Kansas City,

       Kansas.

                                                          WALLACE SAUNDERS


                                                          BY: /s/ Marty T. Jackson
                                                               Marty T. Jackson    #14188
                                                               Holli D. Dobler     #78764
                                                               10111 West 87th Street
                                                               Overland Park, KS 66212
                                                               (913) 888-1000
                                                               (913) 888-1065/FAX
                                                               mjackson@wallacesaunders.com
                                                               hdobler@wallacesaunders.com

                                                          ATTORNEYS FOR DEFENDANT




                                                      6
WSABEOP0\101746023.v1
               Case 2:19-cv-02235-KHV-ADM Document 4 Filed 08/01/19 Page 7 of 7




       I hereby certify that on August 1, 2019, I
       electronically filed the foregoing with the
       Clerk of the Court using the CM/ECF system
       which sent notification of such filing to the
       following participants, and I hereby certify
       that I have mailed the document by first class
       mail, postage prepaid, to the following non-
       CM/ECF participants:

       Heather J. Schlozman
       Mark V. Dugan
       DUGAN SCHLOZMAN, LLC
       8826 Santa Fe Drive, Suite 307
       Overland Park, KS 66212

       ATTORNEYS FOR PLAINTIFF


       /s/ Marty T. Jackson
       For the Firm




                                                  7
WSABEOP0\101746023.v1
